Citation Nr: 1626922	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  11-30 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1967 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The Veteran testified at a February 2012 Board videoconference hearing; a copy of the transcript is of record. 

In an April 2014 decision, the Board, in relevant part, remanded the issue for further development.  

The Board notes that additional evidence was added to the record after the September 2014 supplemental statement of the case with no waiver of agency of original jurisdiction review.  However, as the evidence is duplicative and the Board is granting the claim herein, further action is not necessary.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's bilateral hearing loss is causally related to his military service.






CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the Board's favorable decision to grant the claim of entitlement to service connection for bilateral hearing loss, no discussion of the VA's duty to notify and assist is necessary.

Analysis

The Veteran contends that his bilateral hearing loss is related to his military service.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Turning to the evidence of record, the December 2009 VA examination shows that the Veteran has a current diagnosis of bilateral hearing loss for VA purposes.  The Veteran's Maryland CNC Word List speech recognition scores were 98 percent in the right ear and 70 percent in the left ear.  The Veteran's puretone thresholds were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
15
25
20
45
45
LEFT
15
35
60
85
85

Second, the Veteran's DD-214 shows that his military occupational specialty was radar man.  The Veteran, however, contends that he actually served as a gunner's mate and served on the gun mount and gun deck for two years.  Additionally, in July 2010, the Veteran submitted a picture of himself in front of a gun aboard a ship.  The Board notes that the Veteran's military personnel records do not indicate that the Veteran's military occupational specialty was a gunner's mate.  Nonetheless, the Board finds that the Veteran's report of noise exposure is consistent with the place, type, and circumstances of his service.  See 38 U.S.C.A. § 1154(a).  Therefore, the claim turns on whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure.

In this regards, the Veteran's service treatment records are absent of any complaints, treatment or diagnosis of bilateral hearing loss.  The Veteran's March 1967 enlistment report of medical examination shows that the Veteran underwent a voice whisper test and scored 15/15 in both ears.  No puretone thresholds were taken.  The Veteran's March 1969 separation report of medical examination shows that the Veteran underwent a voice whisper test and scored 15/15 in both ears.  The Veteran's service treatment records do show that he was treated for pneumonia.  

An April 2009 private treatment record shows that the Veteran was treated for decreased hearing.  The Veteran reported that the hearing loss began gradually 40 years prior and had not been associated with a known precipitating event.  The Veteran underwent an audiogram and was diagnosed with sensorineural hearing loss.  

On his August 2009 claim, the Veteran reported that he was a gunner's mate aboard a ship and he felt that most of his hearing loss came from the jet engines above the gun mount.  The Veteran reported that the noise was deafening.  

In a September 2009 statement, the Veteran's sister reported that after the Veteran returned from his tour of duty, she and her family noticed a considerable change in the Veteran's hearing.  She reported that unless they spoke loudly, the Veteran did not hear them.  

In a September 2009 statement, the Veteran's wife reported that she met the Veteran in January 1973 and since then his hearing has been very poor.  She reported that unless the Veteran is looking at her or the person talking is a loud speaker, he cannot hear.  

The Veteran was afforded a VA examination in December 2009.  The examiner noted review of the claims file.  The examiner noted that assessments of hearing at enlistment and separation were normal.  The examiner noted the April 2009 private treatment record.  The Veteran reported first noticing difficulty hearing around 1968 or 1969.  The Veteran reported that one ear is worse than the other but he is not sure which is worse.  He reported no known reason for any asymmetry.  He denied asymmetric noise exposure.  The Veteran reported that military noise exposure included jet engines and big guns.  The Veteran reported that civilian noise exposure included some power tools, lawnmowers and chainsaws.  The examiner explained given the lack of evidence of hearing loss during his military service or prior to 2009 it was less likely than not that his current hearing loss is related to noise exposure during his military service.  

In a June 2010 statement the Veteran reported his noise exposures as a gunner's mate.  He also reported that he was a "black shoe" and only the "brown shoes" were issued ear protection.  The Veteran reported that after service he was a grocery salesman and his exposure to lawnmowers was a "Sears self-propelled mower" that makes a bare minimum amount of noise.  He reported that as far as the power tools he has a screw gun and power-saw and asserted that the occasional use of his power tools and lawn mower would not cause his hearing loss.  The Veteran reported that his hearing problems began before he got out of the service.  The Veteran asserted that at separation all the soldiers were run through a line where doctors listened to their hearts, took their blood pressure, asked if they felt "ok", and stamped their file for separation.  He reported that he did not undergo a hearing test and no one looked at his ears.  

On his November 2011 VA Form 9, the Veteran noted, in part, that in regards to no record of treatment for his hearing loss, his ears were always ringing and deaf for an hour or more after they were done with the firing or when they were done working on the gun deck where the jets were.  He reported that no one ever thought to go to sick bay as that is just the way it was.  

At the February 2012 hearing, the Veteran reported after the military he was a grocery salesman for 31 years.  The Veteran reported his military occupational specialty and duties and that his hearing problems began in-service.  

In an August 2014 addendum opinion the examiner noted that informal assessment of hearing in 1966, 1967 and 1969, was normal for both ears.  The examiner noted an April 2009 audiogram that showed hearing loss in both ears, worse on the left.  The examiner noted that the lay statements from the Veteran's wife and sister were reviewed.  The examiner noted that there was no record of complaint or treatment of the claimed condition in the service records.  The examiner explained that the Institute of Medicine (2006) stated there was insufficient scientific basis given the current understanding of auditory physiology to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The examiner explained that given the absence of documentation of hearing loss during his military service or in the 40 years following separation, until 2009, it was less likely than not that the Veteran's current hearing loss was caused by or a result of the Veteran's military service, including noise exposure. 

Based on the above, the Board finds that the evidence is in at least relative equipoise as to whether service connection for bilateral hearing loss is warranted.  

First, the Board notes that the Veteran has competently and credibly reported that his hearing problems started in-service.  In this regard, the Board finds the Veteran's assertion that he did not go to sick call for his symptoms because that is just the way it was to be persuasive as the only treatment the Veteran received in service was for pneumonia.  Furthermore, there is no separation report of medical history of record to show whether the Veteran specifically reported or denied hearing loss at separation.  The Board also notes the Veteran's sister's competent and credible statement that the Veteran had trouble hearing after returning home from his tour of duty.  

The Board acknowledges the December 2009 and August 2014 negative VA opinions.  However, both opinions rely on the Veteran's hearing loss being normal at enlistment and separation, to include citation to a medical study.  However, no audiometric test results are of record that shows the status of the Veteran's hearing upon his separation from service.  As noted above, the Veteran only underwent voice whisper tests at enlistment and separation.  In this regard, the September 2005 Institute of Medicine study cited only speaks to cases in which a separation audiogram is of record.  

The Court recently reiterated in Wise that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans, has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)).  Here, the Veteran has in-service noise exposure, has competently and credibly reported his symptoms began in service and he is currently diagnosed with bilateral hearing loss.  However, he did not undergo the type of testing that would have detected a mild sensorineural hearing loss upon his separation.  The Board finds that reasonable doubt should be resolved in favor of the Veteran.  Accordingly, the Board finds that service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 54.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


